KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES EXHIBIT 12 – STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars In Millions Except Ratio Amounts) Nine Months Ended Nine Months Ended September 30, 2010 September 30, 2009 Earnings: Pre-tax income from continuing operations before adjustment for noncontrolling interests and equity earnings (including amortization of excess cost of equity investments) per statements of income $ $ Add: Fixed charges Amortization of capitalized interest Distributed income of equity investees Less: Interest capitalized from continuing operations ) ) Noncontrolling interests in pre-tax income of subsidiaries with no fixed charges ) ) Income as adjusted $ $ Fixed charges: Interest and debt expense, net per statements of income (includes amortization of debt discount, premium, and debt issuance costs; excludes capitalized interest) $ $ Add: Portion of rents representative of the interest factor Fixed charges $ $ Ratio of earnings to fixed charges
